DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, at line 3, it is unclear if the recited “second end” is the same as the second end recited at line 2.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rice et al.
	There is disclosed in Rice a cleaning apparatus for fruit and vegetables, the apparatus comprising: an elongated tube A having a first end and a second opposite end and an opening that extends from the first end to the second end; a rotating member E mounted to the elongated tube and adapted to treat fruits and vegetables, the rotating member including a plurality of soft bristles G radially extending from a shaft; a first plate having a bushing e mounted at a first end of the tube and a second plate having a bushing e’ mounted at a second end of the tube, the rotating member being operatively connected to both the first and second plates; and a pair of legs B, B’ connected to the first and second ends of the tube.
	In regards to the use of the apparatus to remove corn silks from an ear of corn, such is intended use only and provides no structural limitations to the claims. It appears that the apparatus of Rice could perform the intended function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rice et al. in view of Mitkov et al.
	Mitkov discloses, in a vegetable processing apparauts, a pair of stops (fig. 2) on opposed sides of an inner surface of an elongated processing tube 4, the stops prohibiting rotation of the vegetables about the tube as a rotating processing element contacts the vegetables, and an arcuate guide (fig. 2) positioned within the tube adjacent the rotating processing element.
	In regards to claim 2, it would have been obvious to one skilled in the art to provide the apparatus of Rice with the stops disclosed in Mitkov, in order to increase the contact time between the fruits and vegetables and the rotating member.
	In regards to claim 4, it would have been obvious to one skilled in the art to provide the apparatus of Rice with the arcuate guide disclosed in Mitkov, in order to guide the fruits and vegetables into and along the elongated tube.
	In regards to claim 6, Mitkov discloses that it is known in the art to make use of a motor 20 to automatically provide a rotational movement to the rotating processing element.
	It would have been obvious to one skilled in the art to provide the support frame of Rice with the motor disclosed in Mitkov, in order to eliminate the need for manual rotation of the rotating member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Stevens, Bichel, Lange, Young, Beyschlag and McKee are cited for their disclosure of the state of the art.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761